Case 1:19-cr-00304-LMB Document 47-3 Filed 06/11/20 Page 1 of 4 PageID# 203




      EXHIBIT C
 Case 1:19-cr-00304-LMB Document 47-3 Filed 06/11/20 Page 2 of 4 PageID# 204



September 24, 2019, 7:12 pm

FRESE: Hi

Journalist 2: Hey, how are you?

FRESE: Good, how are you?

Journalist 2: Oh, I’m ok, you know.

FRESE: Just alright?

Journalist 2: Yeah, just, you know, work’s been *unintelligible* lately, ummm, how about you,
what’s going on?

FRESE: I just got back into the office, I was, a, away for, uh, my sister got married this…

Journalist 2: Awesome!

FRESE: Yeah, so I was gone for the last few days which was fun.

Journalist 2: That’s awesome, good for you!

FRESE: Thanks

Journalist 2: Um, where did she get married?

FRESE: In Toronto, so I was back up in Canada.

Journalist 2: Oh, that’s so fun, that’s so great!

FRESE: Yeah, it was a good time.

Journalist 2: Um, what’s going on at work?

FRESE: Uh, well it’s nothing to do with, like what I cover, per usual but um, it’s, so it’s about,
still like [intelligence Report 2 & 3].

Journalist 2: Uh huh

FRESE: …And I don’t know if anyone’s really commented on this but I saw a report, it’s a few
days old at this point, um, that basically [topics related to intelligence Report 2 & 3].

Journalist 2: Uh huh

FRESE: …And it’s, um, [topics related to Intelligence Report 2 & 3].

                                                    1
 Case 1:19-cr-00304-LMB Document 47-3 Filed 06/11/20 Page 3 of 4 PageID# 205



Journalist 2: Uh huh

FRESE: The, uh, assessment looked like it said it would [topics related to Intelligence Report 2
& 3].

FRESE: [Topics related to intelligence Report 2 & 3].

Journalist 2: Uh huh

FRESE: … And so I think [topics related to Intelligence Report 2 & 3].

Journalist 2: Wow

FRESE: So I don’t know if that would be of interest to you but I thought…

Journalist 2: It’s definitely of interest, I mean it doesn’t surprise me that like, like the [topics
related to Intelligence Report 2 & 3] *unintelligible* the assessment, like, you know, I thought it
was kind of crazy that no one was, when you look at the [topics related to Intelligence Report 2
& 3] that’s really interesting. Are you, what are you guys, are you like hearing anything or seeing
anything about the possibility that [topics related to Intelligence Report 2 & 3].

FRESE: [Topics related to Intelligence Report 2 & 3].

Journalist 2: Mmm Hmm

FRESE: …And that, I think the [topics related to Intelligence Report 2 & 3] but they’re not
overly shaken by it, *unintelligible*.

Journalist 2: Mmm hmm, yeah, it seems like that’s the response for now, like, if something
bigger happens maybe, like something, they’ll do something else, but I, I think you’re right that
the [topics related to Intelligence Report 2 & 3]?

FRESE: Right

Journalist 2: Like, and they, and I think that’s as far as they’re going to go, [Information about
Journalist 2].

*Joint laughter*

FRESE: Yeah

Journalist 2: [Information about Journalist 1]

FRESE: [Information about Journalist 1]

Journalist 2: [Information about Journalist 1]

                                                 2
 Case 1:19-cr-00304-LMB Document 47-3 Filed 06/11/20 Page 4 of 4 PageID# 206




FRESE: [Information about Journalist 1]

Journalist 2: [Information about Journalist 1]

FRESE: Fun, that’s cute though.

Journalist 2: [Information about Journalist 2], *unintelligible*, um, super helpful, do you care if
I ask around a little about it?

FRESE: Yeah, go for it, I um, I just saw it today, I was just catching up on some old emails and
stuff like that and it was flagged for um, one of the senior policy makers, so, I thought that was
interesting.

Journalist 2: Yeah, and if you hear anything about, I know, it’s probably outside your lane as
well, but if you ever hear anything [US Government and foreign government topic]…

Journalist 2: …[US Government and foreign government topic], we’d definitely be interested in
that as well.

FRESE: Ok

Journalist 2: I really appreciate you keeping in mind when you see stuff you think might fall
into *unintelligible*

FRESE: Yeah, of course

Journalist 2: Um, and um and welcome back!

FRESE: Yeah, thanks and hopefully [information about Journalist 2].

Journalist 2: Yeah, I hear that [information about Journalist 2].

FRESE: You got a little bit of time till that.

Journalist 2: Yeah, alright well thanks again Kyle, you have a great night!




                                                 3
